Citation Nr: 0738079	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disability, to include generalized anxiety 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his sister and brother-in-law




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to July 
1956.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the RO.  

The appeal was denied by the Board in a March 2004 decision.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In July 2005, the Court issued an order granting a Joint 
Motion to vacate and remand the March 2004 decision.  

In March 2006, the Board remanded the appeal back to the RO 
for further development of the record.  



FINDING OF FACT

The currently demonstrated generalized anxiety disorder is 
shown as likely as not to have had its clinical onset during 
the veteran's period of active service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a generalized anxiety disorder is 
due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  To the extent that action taken 
hereinbelow is fully favorable to the veteran, no further 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A careful review of the service medical records shows that, 
on his April 1953 enlistment examination, the veteran was 
noted to have a passive-aggressive reaction.  He was noted to 
have been generally nervous, with noted trouble sleeping, 
palpitations, dizziness, blackouts and occasional headaches.  
The remaining service medical records are devoid of 
complaints or findings referable to a psychiatric condition.  

Subsequent to service, the submitted VA records document a 
history of treatment for anxiety disorder and depression from 
September 2000 to June 2003.  The veteran in this regard 
reported first being treated for his nerves in 1961 or 1962 
with multiple exacerbations of anxiety thereafter.  

During an August 2003 VA examination, the veteran complained 
of having "bad nerves, bad dreams and sleep problems."  The 
examiner noted that the veteran had previously been diagnosed 
with anxiety disorder not otherwise specified, depressive 
disorder not otherwise specified and post traumatic stress 
disorder (PTSD).  

The veteran noted being stationed on an island in the Pacific 
during service when he saw a lot of the soldiers lose it and 
get shipped out.  He also reported witnessing two soldiers 
slash their wrists.  He reported that it was stressful on the 
island.  

After service, the veteran worked as a police officer for 18 
years, but retired early because he was feeling stressed out.  
After retiring, he worked some part-time jobs, but decided 
not to work anymore at 62 because the jobs were stressful.  

The veteran was noted to have been married and divorced three 
times.  He had a son, daughter and two grandchildren, but did 
not have a close relationship with them.  He had a couple of 
close friends whom he saw 1-2 times per week.  He went to the 
grocery store, Wal-mart, and occasionally attended church; 
but, otherwise he avoided people because he was concerned 
that he would do something that would cause people to become 
upset with him.  He denied a history of alcohol or drug 
related problems.  

On examination, the veteran was alert, oriented and 
attentive.  His mood and affect appeared dysphoric.  His 
speech was normal.  There was evidence of psychomotor 
agitation.  His eye contact was fair and he was cooperative.  
Thought process was circumstantial and his thought content 
was devoid of any current auditory or visual hallucinations.  

There was no evidence of delusional content and he denied any 
current suicidal or homicidal ideation.  Memory was intact.  
Concentration was diminished in terms of spelling words 
backwards; however, the veteran could interpret a proverb.  
The veteran was diagnosed with depressive disorder, not 
otherwise specified and generalized anxiety disorder and 
assigned a Global Assessment of Functioning (GAF) score of 
59.  

The VA examiner commented that the veteran exhibited mild to 
moderate symptoms associated with anxiety and depression.  
Specifically, this was manifested by sleep problems and 
paranoia around people.  

The examiner opined that these symptoms could either be 
related to stressors the veteran was dealing with at the time 
or to previous stressors in the military; however, it was 
difficult to know for sure when they onset.  The examiner did 
note; that the veteran did report the symptoms began at age 
55.  The veteran suffered mild to moderate impairment in 
terms of ability to interact with others and maintaining 
employment.  The examiner opined that the veteran's overall 
level of disability was mild to moderate.  

In March 2007, the veteran underwent another VA examination 
to revaluate his psychiatric condition.  He initially 
reported that his nervousness began when he was 50 years old, 
but stated later being first treated in 1961 or 1962 for his 
"nerves."  His military and post military history remained 
unchanged from previous reports.  

On examination, the veteran was alert and oriented to person, 
information and place.  He provided an accurate history; 
however, he had trouble with organization.  Insight was not 
well demonstrated, affect was blunted and tense, and the 
veteran became tearful.  

The veteran was generally logical and goal directed.  The 
veteran reported mild to moderate dysphoria, crying twice per 
week, variable sleep, anergia and decreased self esteem.  He 
denied suicidal ideation or plan; however, he did have 
passive thoughts of death.  He was restless and tense and 
demonstrated pressured speech.  There was no disorder in 
thought process or content; nor was tic or odd motor 
behaviors noted.  

The diagnosed generalized anxiety disorder and depressive 
disorder were confirmed and a GAF score of 60 was assigned.  
The examiner again noted that it was unclear when these 
disorders had their onset as the veteran gave several 
different dates for when he first experienced symptoms.  The 
examiner commented that he could not state whether the 
generalized anxiety disorder and mood disturbance began in 
service or was in any way related to service without 
resorting to mere speculation.  

In September 2007, the Board requested a VA medical opinion 
to determine if any currently diagnosed anxiety or depressive 
disorder had its clinical onset in service.  The medical 
expert responded in September 2007 when he recorded and 
commented on the veteran's complex history of treatment for 
generalized anxiety disorder and depressive disorder, 
including on the April 1953 enlistment examination when he 
was noted to have an abnormal psychiatric condition, passive-
aggressive reaction, the post service medical records replete 
with reference to treatment for the psychiatric disorders, 
and various lay statements from the veteran's sister.  

The medical expert questioned whether the veteran had had 
symptoms between service and age 55 when he was reported as 
first having symptoms and noted that the natural history of 
an anxiety disorder resolved this question.  The expert 
stated that, about half of the anxiety disorders were present 
before age 20 and about half after.  Since the disorder 
persisted throughout the lifespan, it would be unlikely that 
the veteran would have developed an anxiety disorder 
beginning when he was 55.  

There also noted to be a high comorbidity between anxiety and 
depressive disorders.  The expert believed that it would be 
very hard to connect the present depressive disorder back to 
the active duty service.  However, as anxiety disorders were 
easier to project over time because they were most likely to 
have begun early in life and persisted through life.  The 
expert added that it was common for individuals with 
generalized anxiety disorder not to receive treatment.  

Based on the presence of anxiety symptoms on the enlistment 
physical and the lay statements of the veteran's sister 
concerning a change in his behavior related to service, and 
in light of the noted natural progression of a generalized 
anxiety disorder, the VA medical expert opined that it was at 
least as likely as not that the currently diagnosed anxiety 
disorder had its clinical onset in military service.  The 
expert opined that the currently diagnosed depressive 
disorder could not be causally related to military service on 
this same basis.  

Given this favorable medical opinion, the Board finds the 
evidence to be in relative equipoise in showing that the 
generalized anxiety disorder had its clinical onset in 
veteran's period of active service.  By extending the benefit 
of the doubt to the veteran, service connection for his 
current generalized anxiety disorder is warranted.  See 
38 C.F.R. § 3.303(d).  



ORDER

Service connection for a generalized anxiety disorder is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


